Case: 12-10650       Document: 00512279894         Page: 1     Date Filed: 06/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2013

                                       No. 12-10650                        Lyle W. Cayce
                                                                                Clerk

R&L INVESTMENT PROPERTY, L.L.C.,

                                                  Plaintiff – Appellee
v.

GUY HAMM; JOYCE HAMM,

                                                  Defendants – Appellants



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-864


Before STEWART, Chief Judge, and BENAVIDES and HIGGINSON, Circuit
Judges.
PER CURIAM:*
       AFFIRMED. See Fifth Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.